Filed 4/14/21 P. v. Robles CA4/2

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
   California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
 certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
                     certified for publication or ordered published for purposes of rule 8.1115.


      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FOURTH APPELLATE DISTRICT

                                            DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                No. E075545

 v.                                                                (Super.Ct.No. RIF1902193)

 MARK ANTHONY ROBLES,                                              OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Mark E. Johnson,

Judge. Affirmed.

         Erica Gambale, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

         A jury found defendant and appellant Mark Anthony Robles guilty of

possession of methamphetamine while in a penal institution (Pen. Code, § 4573.6;

count 1) and possession of methamphetamine after having suffered a prior


                                                        1
conviction that required registration under Penal Code section 290, subdivision (c)

(Health & Saf. Code, § 11377, subd. (a); count 2).1 Defendant was sentenced to a

total term of four years in prison with 456 days’ credit for time served and ordered

to pay a $300 restitution fine (Pen. Code, § 1202.4, subd. (b)), $80 in court

operations assessments (Pen. Code, § 1465.8), and $60 in criminal conviction fees

(Gov. Code, § 70373). Defendant appeals from the judgment. Based on our

independent review of the record, we find no arguable issue and affirm the

judgment.

                              FACTUAL HISTORY

       On January 30, 2018, around 12:30 p.m., Riverside County Deputy Sheriff

Ryan Clark was working at the Robert Presley Detention Center when he was

alerted to an incident regarding a possible overdose. Deputy Clark thereafter

reviewed surveillance video of a holding cell occupied by several inmates. He

saw one inmate, later identified as Sean Ray, take out suspected methamphetamine

and heroin from his sock and pass it out to the other inmates. The other inmates,

one of which was defendant, were seen ingesting the suspected narcotics. After

the inmates used the narcotics, Deputy Clark then observed one inmate, later

identified as Robert McNeil, look dazed and confused and eventually fall and

stumble to the ground. Defendant and another inmate attempted to help McNeil


       1  The information also alleged that defendant had suffered three prior
prison terms (Pen. Code, § 667.5, subd. (b)). These prior prison terms were
ultimately stricken by the trial court.
                                          2
by trying to wake him up, pouring water over his head, in his mouth, and on his

groin. Defendant then used a spoon to put suspected methamphetamine in

McNeil’s mouth.

      Another deputy arrived and removed everyone from the holding cell. All

the inmates were subsequently searched. No drugs or contraband were found on

defendant. The search of Ray revealed methamphetamine and suspected heroin.

An analysis of the substances found on Ray established Ray possessed 0.4 grams

of methamphetamine. The other substance tested negative for heroin but held

trace amounts of amphetamines. Deputy Clark opined that 0.4 grams was a usable

amount of methamphetamine.

      During an interview with Deputy Clark, defendant appeared nervous, his

pupils were dilated, and he was having tremors. Based on his training and

experience with narcotics cases and his observations of defendant, Deputy Clark

opined that defendant was under the influence of narcotics. During the interview,

defendant, however, denied using methamphetamine. In addition, when

questioned about his pupils, defendant claimed that his eyes have always reacted

that way. Defendant explained that he saw a guy overdosing and attempted to

help. He also repeatedly stated that the drugs were not his and that Ray had given

him something that was “ ‘black.’ ” Defendant heard Ray say the black substance

was fentanyl and heroin. At the conclusion of the interview, defendant provided a




                                        3
urine sample. Defendant’s urine sample tested positive for methamphetamine and

amphetamine.

       On this same day, Riverside County Sheriff’s Investigator Oscar Ortiz

conducted a drug evaluation of defendant. During the evaluation, Investigator

Ortiz observed that defendant was fidgety, he was moving back and forth, his

pupils were dilated, he was clenching his jaw, his tongue was white and pasty, and

his pulse was elevated. Based on his training and experience, Investigator Ortiz

opined that his observations of defendant were consistent with a person who was

under the influence of a central nervous system stimulant such as

methamphetamine.

       Over defense objection, the trial court took judicial notice of defendant’s

prior sexual battery while restrained conviction (Pen. Code, § 243.4, subd. (a)) that

required him to register pursuant to Penal Code section 290. A certified copy of

this conviction was also admitted into evidence.

       Defendant testified on his own behalf. He admitted that he had snorted

some of the substance provided by Ray from a spoon, but believed he was snorting

heroin. He then saw McNeil overdosing and tried to help. Ray told defendant to

give McNeil some of the drugs to help with the overdosing. Defendant then did

so, without even thinking. He also threw water on McNeil. Defendant indicated

that he did not have any drugs on his person when he was searched and reiterated

that his pupils always “flare up” at night. He admitted that he had pleaded no


                                          4
contest to sexual battery in violation of Penal Code section 243.4 in 2002, and that

he was convicted of failing to register in 2012 (Pen. Code, § 290, subd. (b)) and

failing to report (Pen. Code, § 290, subd. (b)) in 2016.

                                    DISCUSSION

        After defendant appealed, upon his request, this court appointed counsel to

represent him on appeal. Counsel has filed a brief under the authority of People v.

Wende (1979) 25 Cal.3d 436 (Wende) and Anders v. California (1967) 386 U.S.

738 (Anders), setting forth a statement of the case, a summary of the facts and

potential arguable issues, and requesting this court to conduct an independent

review of the record.

        Pursuant to Anders, counsel identified the following issues to assist the

court in its search of the record for error:

        (1)    “Was the evidence sufficient to support the convictions?”

        We offered defendant an opportunity to file a personal supplemental brief,

and he has not done so.

        An appellate court conducts a review of the entire record to determine

whether the record reveals any issues which, if resolved favorably to defendant,

would result in reversal or modification of the judgment. (Wende, supra, 25

Cal.3d at pp. 441-442; People v. Feggans (1967) 67 Cal.2d 444, 447-448; Anders,

supra, 386 U.S. at p. 744; see People v. Johnson (1981) 123 Cal.App.3d 106, 109-

112.)


                                               5
       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the entire record for potential error and find no arguable

error that would result in a disposition more favorable to defendant.

                                   DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                        MILLER
                                                                                    J.
We concur:


McKINSTER
                Acting P. J.


FIELDS
                          J.




                                         6